Citation Nr: 0946806	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-00 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of spondylolisthesis with degenerative disc 
disease of the lumbar spine, rated as 20 percent disabling 
prior to December 21, 2005

2.  Evaluation of spondylolisthesis with degenerative disc 
disease of the lumbar spine, currently rated as 40 percent 
disabling.

3.  Evaluation of residuals of a left ring finger fracture, 
currently rated as zero percent disabling.

4.  Evaluation of a bowing deformity of the left tibia, 
currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 until April 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Offices (RO) in Winston-Salem, North 
Carolina and Phoenix, Arizona.


FINDINGS OF FACT

1.  Spondylolisthesis with degenerative disc disease of the 
lumbar spine has been productive of complaints of pain, 
forward flexion to 20 degrees, and no ankylosis.

2.  Residuals of a left ring finger fracture have been 
productive of some malrotation on flexion of the ring finger 
over the small finger, 25 degree permanent flexion of the 
proximal interphalangeal joint, and daily pain causing some 
restriction in his ability to type and grasp objects.

3.  A bowing deformity of the left tibia has been productive 
of some tenderness to palpation, no weakness, fatigability, 
or incoordination, and no limitation of range of motion.


CONCLUSIONS OF LAW

1.  Prior to December 21, 2005, spondylolisthesis with 
degenerative disc disease of the lumbar spine was 40 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5239 (2008).

2.  Spondylolisthesis with degenerative disc disease of the 
lumbar spine is no more than 40 percent disabling.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5239 (2008).

3.  The criteria for a disability rating in excess of zero 
percent for residuals of a left ring finger fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.71a Diagnostic Code 5227 (2008).

4.  The criteria for a disability rating in excess of zero 
percent for a bowing deformity of the left tibia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.7, 4.71a Diagnostic Code 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims arise from appeals of the initial 
evaluations following grants of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained as 
have records of VA treatment.  Furthermore, the Veteran was 
afforded a VA examination in August 2007 in which the 
examiner was provided the c-file for review, took down the 
Veteran's history, considered radiographic evidence, 
conducted a physical examination of the Veteran and reached a 
conclusion based on his examination that is consistent with 
the record.  The examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  We note that the Veteran 
requested to testify before the undersigned but did not 
attend a scheduled February 2009 hearing.  The Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings In General

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

1.  Evaluation of spondylolisthesis prior to December 21, 
2005

The Veteran's claim of entitlement to higher rating for 
spondylolisthesis with degenerative disc disease of the 
lumbar spine, is an appeal from the initial assignment of a 
disability rating in June 2004.  At that time the Veteran's 
spondylolisthesis was rated as 20 percent disabling.  In a 
rating decision from November 2007, the RO rated the 
Veteran's spondylolisthesis as 40 percent disabling effective 
December 21, 2005.  Evaluation of the claim requires that the 
Board consider the entire time period involved, and whether a 
staged rating may be warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board has reviewed the record and 
does not find that there has been a significant change in the 
disability and thus a uniform rating is warranted.  With 
regard to the date December 21, 2005, the RO appears to have 
chosen this date as it is the date of a VA examination in 
which the Veteran's range of motion was commensurate with a 
40 percent rating.  While we recognize that an earlier VA 
examination from December 2003 showed a greater range of 
motion, there is no reason to believe that the Veteran's 
spondylolisthesis became suddenly worse on the date of 
examination in December 2005.

We conclude that the report of the Veteran's 2005 examination 
was merely a more accurate description of his disability than 
that of his prior evaluation.  Furthermore, the 2005 
examination is in greater accord with the appellant's Notice 
of Disagreement, which constitutes competent evidence.  38 
C.F.R. § 4.13 (2009)

For the forgoing reasons, the Board grants a 40 percent 
rating for spondylolisthesis prior to December 21, 2005.

2.  Spondylolisthesis with Degenerative Disc Disease of the 
Lumbar Spine

In the rating decision on appeal, the Veteran was awarded 
service connection for spondylolisthesis with degenerative 
disc disease of the lumbar spine and granted an evaluation of 
20 percent effective May 1, 2004.  As discussed above, the 
Veteran was subsequently granted an evaluation of 40 percent 
and the Board has extended the effective date of such rating.  
The Veteran's spondylolisthesis with degenerative disc 
disease of the lumbar spine is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC or Code) 5239.  Under this Code, the 
Veteran's disability is rated using the General Rating 
Formula for Diseases and Injuries of the Spine which 
contemplates, for the Veteran's current 40 percent rating: 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating 
contemplates unfavorable ankylosis of the entire spine.  
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71a, DC 5235 to 5242 (2008).

At a pre-separation examination in December 2003, the 
Veteran's low back pain did not interfere with his gait or 
posture and there was no history of persistent radiation to 
the lower extremities.  The Veteran had 80 degrees of 
flexion, 25 degrees of extension, 20 degrees of lateral 
flexion to both sides and 35 degrees of rotation to both 
sides.  Pain, weakness, lack of endurance, fatigue or 
incoordination did not have further impact on the Veteran's 
range of motion.  There was a loss of lordosis and no spasm.  
There was no atrophy, sensory perception and reflexes were 
normal.  Straight leg raise was positive at 30 degrees and 
there was no radiation of pain on movement.

In December 2004 the Veteran indicated that he had a profound 
limp in both ankles and severe debilitating pain that began 
at his left buttocks and radiated down his left leg.

At a December 2005 VA examination, the Veteran complained of 
constant low back pain with left radiculopathy but the pain 
was not debilitating.  The Veteran stated that he could not 
walk for more than a half block without stopping and resting.  
Objectively the Veteran walked slowly but with a normal gait 
and used no supportive devices.  His spine showed no 
tenderness to percussion and there was no postural 
abnormalities or fixed deformities.  Musculature was 
symmetrical and the Veteran did not have spasms.  He showed 
20 degrees of flexion, extension to 15 degrees, right and 
left lateral flexion from 10 to 15 degrees and rotation to 
the left of 20 degrees but to the right of 10 degrees.  On 
neurological evaluation, light touch sensation was intact in 
both lower extremities and feet.  Reflexes on the right ankle 
were 1+ and 2+ on the right knee.  There were no reflexes on 
the left.  Babinski was unresponsive on the right side and 
negative on the left side.

On evaluation in March 2006, the Veteran showed normal gait 
and straight leg reflexes were negative bilaterally.

In an August 2007 VA examination, the Veteran used no brace 
or ambulatory aids and complained of pain averaging eight out 
of ten.  Flare-ups were daily and the pain radiated down his 
left lower extremity to his left ankle.  He reported being 
able to walk half a block at a time and being able to remain 
seated for thirty minutes at a time.  His left posterior 
superior iliac spine region and left buttock were tender.  
There were some complaints of pain on midline percussion on 
the lower lumbar spine.  Range of motion of the thoracic 
lumbar spine was to 20 degrees of flexion, 10 degrees of 
extension right lateral flexion to 10 degrees, left lateral 
flexion to 8 degrees, right lateral rotation to 25 degrees 
and left lateral rotation to 15 degrees.  Strength was noted 
as 5 out of 5 and sensory examination was normal.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider 
the extent that the Veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca at 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's spondylolisthesis with degenerative disc 
disease of the lumbar spine is currently rated as 40 
disabling throughout the period on appeal.  The 40 percent 
evaluation contemplates forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5239  In 
order to warrant a higher, 50 percent evaluation, there must 
be unfavorable ankylosis of the entire thoracolumbar spine.

After a careful review of the record, the Board finds the 
Veteran's spondylolisthesis with degenerative disc disease of 
the lumbar spine to be no more than 40 percent disabling.  
Specifically, the Veteran's most recent VA examination shows 
that he has forward flexion of 20 degrees, however no 
ankylosis of the spine has been identified.  The Board also 
notes that the appellant has been assigned the maximum 
evaluation for limitation of motion.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  We also note that there is no proof 
of incapacitating episodes requiring bed rest prescribed by a 
physician.  Therefore, an evaluation based upon such episodes 
is not warranted.

The Veteran has reported that he has severe debilitating pain 
that radiates down the leg.  When appropriate, separate 
evaluations may be assigned for neurologic defects.  Here, 
the Veteran is competent to report that he has neurological 
symptoms.  However, the more probative evidence, prepared by 
skilled professionals, has established that the Veteran's 
strength is five out of five (i.e. normal) in the lower 
extremities.  In 2003 it was determined that there was no 
radiating pain.  Similarly, sensation was within normal 
limits.  Subsequent examinations also disclosed no weakness 
or fatigability, intact sensation and five out of five 
strength.  Although there has been a report of positive 
straight leg raising, the manifestations, as a whole, 
establish that he does not have a compensable neurologic 
disability.  See 38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a 
(2009). Again, the Board concludes that the more probative 
evidence consists of the observations of skilled examiners. 

Based on the foregoing, the Board concludes that the 
Veteran's spondylolisthesis with degenerative disc disease of 
the lumbar spine disability has been 40 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.

3.  Residuals of a Left Ring Finger Fracture

The Board notes that the Veteran's claims of entitlement to 
higher ratings are appeals from initial assignments of a 
disability ratings in June 2004.  As such, these claims 
require consideration of the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Here, the disability has not 
significantly changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for a left ring finger fracture and 
granted an evaluation of zero percent effective May 1, 2004.

The Veteran's left ring finger is rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC or Code) 5227.  Under this Code, a 
zero percent rating contemplates unfavorable or favorable 
ankylosis of the ring finger.  The Rating Schedule also 
indicates that where the ring finger is ankylosed, VA may 
consider whether the disability is analogous to amputation, 
or whether the disability results in the limitation of motion 
of other digits, or otherwise interferes with the overall 
function of the hand.  38 C.F.R. § 4.71a, DC 5227.  In this 
regard, amputation of the ring finger warrants a 10 percent 
evaluation without metacarpal resection at the proximal 
interphalangeal joint, or proximal thereto. A 20 percent 
evaluation is warranted with amputation of the ring finger 
with more than one half of the bone lost.  38 C.F.R. § 4.71a, 
DC 5155.

Diagnostic Code 5230 contemplates limitation of motion of the 
ring or little finger. 38 C.F.R. § 4.71a, DC 5230.  Under DC 
5230, a noncompensable evaluation is warranted for any 
limitation of motion of the ring finger.  Accordingly, DC 
5230 cannot serve as a basis for an increased rating in this 
case.

On evaluation in December 2003, a complete series of 
radiographic images was made of the Veteran's left hand.  It 
showed normal mineralization, no fractures or osseous 
abnormalities and the soft tissue was unremarkable.

At a pre-separation examination in December 2003, the Veteran 
indicated that he had fractured his left ring finger during a 
parachute jump.  The finger was splinted for eight weeks and 
healed with a mild deformity leaving the Veteran unable to 
fully bend his finger.  Otherwise the Veteran's left ring 
finger was normal in outline and symmetric in form and 
function with the right.  The range of motion of the finger 
joints was within normal limits without restriction, pain, 
weakness or incoordination.  The distal interphalangeal joint 
had flexion to 80 out of 90 degrees, and the 
metacarpophalangeal joint had flexion to 90 out of 90 
degrees.  The proximal interphalangeal joint was permanently 
flexed at 25 degrees and the Veteran had further flexion to 
90 degrees.  In addition the joint was also deviated 15 
degrees in the ulnar direction.  The Veteran could write, 
push, pull and twist without difficulty.  Pain, weakness, 
lack of endurance, fatigue or incoordination did not impact 
further on the range of motion.

In August 2007 the Veteran's left ring finger was sore daily, 
averaging pain of six out of ten.  He reported daily swelling 
of the proximal interphalangeal joint.  The joint rendered 
the Veteran less able to type and grasp.  The proximal 
interphalangeal joint was tender and there was slight 
recession of the metacarpophalangeal joint.  The examiner 
noted some malrotation on flexion of the ring finger over the 
small finger.  An x-ray of the left hand was unremarkable.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 have been 
taken into consideration as have the requirements of DeLuca.

The Veteran has appealed the assignment of a zero percent 
evaluation for residuals of a left ring finger fracture.  The 
zero percent evaluation contemplates favorable or unfavorable 
ankylosis of the ring finger.  38 C.F.R. § 4.71a, DC 5227.  A 
higher rating is not available under the 5227.  When rating 
as analogous to amputation, the amputation of the ring finger 
warrants a 10 percent evaluation without metacarpal resection 
at the proximal interphalangeal joint, or proximal thereto.  
38 C.F.R. § 4.71a, DC 5155.

After a careful review of the record, the Board finds the 
Veteran's left ring finger fracture to be zero percent 
disabling.  Specifically, while the Veteran indicates that he 
experiences daily pain of six out of ten, the only limitation 
this places on the Veteran is some restriction in his ability 
to type and grasp.  The Board does not find that these 
limitations are analogous to an amputated digit and thus we 
cannot grant a rating higher than zero under DC 5155.  
Furthermore a rating in excess of zero percent is unavailable 
under the current Code, 5227.

Based on the foregoing, the Board concludes that the 
Veteran's left ring finger fracture has been zero percent 
disabling throughout the period on appeal.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

4.  Evaluation of a bowing deformity of the left tibia, 
currently rated as zero percent disabling.

The Veteran's claims of entitlement to higher ratings are 
appeals from initial assignments of a disability ratings in 
June 2004.  As such, these claims require consideration of 
the entire time period involved, and contemplate staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for bowing of the left tibia and granted 
an evaluation of zero percent effective May 1, 2004.  The 
Veteran's left tibia is rated under 38 C.F.R. § 4.71a 
Diagnostic Code (DC or Code) 5262.  DC 5262 pertains to 
impairment of the tibia and fibula.  It provides that when 
there is nonunion of the tibia and fibula with loose motion 
requiring a brace, or malunion of the tibia and fibula, a 10 
percent evaluation is assignable for impairment of the tibia 
and fibula with slight knee or ankle disability.   A 20 
percent evaluation is assignable for impairment of the tibia 
and fibula with moderate knee or ankle disability.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 
5262.

In December 2003 radiographic views of the left tibia and 
fibula showed evidence of an old healed distal shaft fracture 
of the tibia where there was slight residual lateral bowing 
deformity but osseous union.  On examination the Veteran 
indicated that he had fractured his left tibia during a 
parachute jump.  The leg was placed in a cast for 12 weeks 
and the injury was indicated to no longer interfere with the 
Veteran's posture or gait.  There was no muscle tenderness or 
atrophy in the muscle compartments sensory perception, 
vascular supply to the leg and foot were undisturbed and deep 
tendon reflexes at the knee were within normal limits.  Range 
of motion was not compromised and did not induce pain in the 
muscle compartments.

On examination in August 2007, the Veteran had a slight limp 
on ambulation and some tenderness to palpation of the medial 
face of the tibia proximal third and in the proximal third of 
the calf.  There was no swelling and outward tibial bowing of 
approximately 12 degrees.  Functional impairment was 
concluded to be slight with no weakness, fatigability, or 
incoordination.  An x-ray of the left leg revealed an old 
healed fracture but was otherwise unremarkable.

The Veteran has appealed the assignment of a zero percent 
evaluation for a bowing deformity of the left tibia.  In 
order to warrant a higher evaluation, there must be nonunion 
of the tibia and fibula with loose motion requiring a brace, 
or malunion of the tibia and fibula, and slight knee 
disability.

The Board notes, then, that in order to warrant a compensable 
evaluation, DC 5262 requires evidence showing malunion or 
nonunion of the tibia and fibula.  In this case the Veteran 
does not warrant a compensable evaluation under DC 5262 
because the evidence does not show that he has malunion or 
nonunion of the tibia and fibula.  Furthermore, his 
disability does not result in impairment of function of 
either the ankle or the knee.  While we acknowledge the 
Veteran's December 2004 statement indicating that his left 
tibia deformity has cause pronounced deviation in formal gait 
and functioning, the objective evidence does not disclose 
joint involvement.  As such, evaluations based upon joint 
involvement, limitation of motion or functional impairment of 
a joint are not warranted since there is no functional 
impairment of a joint.  See DeLuca, supra.

Based on the foregoing, the Board concludes that the 
Veteran's bowing deformity of the left tibia disability has 
been zero percent disabling throughout the period(s) on 
appeal.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.   38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

ORDER

Prior to December 21, 2005, a 40 percent evaluation for 
spondylolisthesis with degenerative disc disease of the 
lumbar spine is granted.

An evaluation in excess of 40 percent for spondylolisthesis 
with degenerative disc disease of the lumbar spine is denied.  

An evaluation in excess of zero percent for a left ring 
finger fracture is denied.  An evaluation in excess of zero 
percent for a bowing deformity of the left tibia is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


